Goodrich,
dissenting: Doubtless, for purposes of revenue production, the result reached in this case by the majority is highly desirable, but in law it is erroneous. These transactions are not “ a mere ritualistic compliance with legal forms ” nor “ purported sales ”, but are completed sales between separate legal entities, consummated through thé usual business channels by an outside agency — cash paid and delivery made. To here disregard the separate existence of this individual and the corporation is to construe as a lack of bona tides — equivalent to a finding of fraud or deceit — the unconcealed intention of deliberately incurring a loss to be used to reduce income and thus avoid taxes — a course which the Supreme Court has declared to be neither morally nor legally wrong, if accomplished by steps which the law allows. It is evident that this petitioner informed himself as to the means the law permitted him to use, and by those means garnered a loss. That loss should be deducted from his income.